         Case 4:20-cv-01485-JM Document 13 Filed 03/17/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

BRADLEY C. BURCHFIELD                                                     PETITIONER
#85330

v.                                4:20-cv-01485-JM-JJV

McCORMICK; et al.                                                      RESPONDENTS

                                      JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

      Dated this 17th day of March, 2021.



                                            ____________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE
